The plaintiff in error, A. Wietelman, was convicted in the county court of Oklahoma county on a charge of unlawfully selling intoxicating liquor. John Douglas and C.P. Hull as witnesses for the state testified that they lived in Oklahoma City and were engaged in the postal service, that on the day named in the information they went to the defendant's place of business, 318 South Robinson, Oklahoma City, and ordered a lunch, and bought from the defendant two bottles of Pabst beer, for which they paid twenty-five cents a bottle. Proof of the payment by the defendant of the special tax of twenty-five dollars, required of retail liquor dealers by the United States, for the period commencing July, 1911, locating 318 South Robinson, Oklahoma City, was also made. There was no evidence offered on the part of the defendant. The jury returned a verdict of guilty and assessed the punishment at imprisonment in the county jail for six months and to pay a fine of five hundred dollars. On January 22, 1912, the court rendered judgment in accordance with the verdict. Defendant appealed by filing in this court on April 29, 1912, his petition in error with case-made. An examination of the record discloses that this appeal is destitute of merit. The judgment is therefore affirmed.